In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         _______________________________

                  06-20-00059-CV
         _______________________________


       IN THE INTEREST OF J.M.F.L., A CHILD



        On Appeal from the 304th District Court
                 Dallas County, Texas
           Trial Court No. JC-19-01296-W




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                ORDER

        On July 29, 2020, Appellant, Kyndall O’Neal, filed an Emergency Motion to Stay

Enforcement of the Judgement and for Temporary Orders (Emergency Motion) pending a

decision by the Court on her appeal from the trial court’s final order. The Emergency Motion

asks this Court to stay the enforcement of the final order, which declared Appellee, Antonio

Fernando Figueiredo Lopes, parent of J.M.F.L. and ordered Appellant, the gestational mother of

J.M.F.L., to immediately surrender the child to Appellee. The Emergency Motion also asks this

Court to enter temporary orders requiring the child, J.M.F.L., to remain in the United States

pending resolution of this appeal. A response to the Emergency Motion is pending.

        Attached to the Emergency Motion is Appellant’s Unsworn Declaration Under Penalty of

Perjury (Declaration). The Declaration shows that Lopes plans to take J.M.F.L. to Portugal to

live1 and that Appellant would be financially unable to pursue her rights in Portugal if she

prevails in this appeal. She asks this Court to require J.M.F.L to remain in the United States to

preserve her rights pending this appeal.

        We are authorized to issue writs necessary to enforce our jurisdiction. TEX. GOV’T CODE

ANN. § 22.221(a) (Supp.).          It is well settled “that a court will protect its jurisdiction by

preserving the subject matter of the litigation in order to make its decrees effective.” Dawson v.

First Nat’l Bank of Troup, 417 S.W.2d 652, 653 (Tex. App.—Tyler 1967, orig. proceeding)

(per curiam) (citing City of Dallas v. Wright, 36 S.W.2d 973, 976 (Tex. 1931)); see In re Health


1
 Appellee’s attorney has represented to the Court that Appellee has possession of the child and that he may have
traveled with the child to Portugal.
                                                       2
Discovery Corp., 148 S.W.3d 163, 164–65 (Tex. App.—Waco 2004, orig. proceeding). In this

case, it is necessary to enjoin Appellee from removing J.M.F.L. from the United States so that

our decree will be effective if Appellant prevails in her appeal. Consequently, we are of the

opinion that the Emergency Motion should be granted, in part, and that an injunction should

issue enjoining Appellee from removing J.M.F.L. from the United States pending the resolution

of this appeal or upon further order of this Court.

        Now, therefore, it is ordered that Antonio Fernando Figueiredo Lopes is enjoined from

removing J.M.F.L. from the jurisdiction of the United States of America pending the ruling of

this Court on Appellant’s appeal of the trial court’s final order or upon further order of this

Court. This writ is issued in accordance with Section 22.221(a) of the Texas Government Code

to enforce and protect this Court’s jurisdiction pending final disposition of the appeal of this

case.

        No bond is required of Appellant as a condition to the issuance of this injunction since it

is issued under Section 22.221(a) to enforce and protect our jurisdiction. TEX. GOV’T CODE

ANN. § 22.221(a); Health Discovery, 148 S.W.3d at 166.

        We express no opinion on the merits of the pending appeal.

        IT IS SO ORDERED.



                                                      BY THE COURT



Date: August 4, 2020

                                                  3